Citation Nr: 1100498	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran served in active duty as a Clerk Typist from April 
1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral 
hearing loss is not etiologically due to his military service.

2.  The evidence of record shows that the Veteran's claim of 
tinnitus is not etiologically due to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§1110, 5107; 38 C.F.R. §§3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recitation of Applicable Law

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  Service 
connection for some chronic diseases, including sensorineural 
hearing loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exists is satisfied if the claimant had a disability 
at the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

For the purpose of applying the laws administered by the VA, 
hearing impairment is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of these thresholds are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. §3.385 
(2010).

When a claimant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records and all pertinent medical 
and lay evidence.  38 C.F.R. §3.303(a) (2010).

Recitation of Pertinent Evidence

The Veteran's service treatment records show normal hearing 
levels during service.  The Veteran's August 1968 pre-induction 
Report of Medical History shows -5 decibels at 500 Hertz, 0 
decibels at 1000 Hertz, -5 decibels at 2000 Hertz, -5 decibels at 
3000 Hertz and 0 decibels at 4000 Hertz in the right ear; and 5 
decibels at 500 Hertz, 0 decibels at 1000 Hertz, 5 decibels at 
2000 Hertz, 0 decibels at 3000 Hertz and 15 decibels at 4000 
Hertz in the left ear.  The January 1970 separation Report of 
Medical History shows 10 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 5 decibels at 2000 Hertz, no entry at 3000 Hertz and 
10 decibels at 4000 Hertz in the right ear; and 10 decibels at 
500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 hertz, no 
entry at 3000 Hertz and 10 decibels at 4000 Hertz in the left 
ear.  Although the Veteran's hearing acuity appears to have 
slightly decreased during service, the Board notes that the 
Veteran's hearing remained within normal hearing ranges for VA 
purposes at service separation.  See 38 C.F.R. §3.385.

The Veteran submitted a private medical record dated April 2008, 
from Dr. C.F., an audiologist, indicating that based on an April 
2008 audiogram, the Veteran has moderate high frequency 
sensorineural hearing loss in the right ear and a moderate low 
frequency sloping to severe high frequency sensorineural hearing 
loss in the left ear.  Additionally, the audiogram indicated the 
Veteran's word recognition scores were 88% bilaterally.  Dr. C.F. 
also noted that the type and degree of the Veteran's hearing 
level was consistent with noise-induced hearing loss.  Dr. C.F.'s 
report also indicated that the Veteran has complained of a 
bilateral constant tinnitus since the late 1960s.  After 
reviewing the April 2008 audiogram, along with "some of 
[Veteran's] service records" and the Veteran informing him he 
was exposed to the noise of rifles, machine guns, grenades and 
land mines while serving in the military from the late 1960s 
through the early 1970s, Dr. C.F., concluded that "it is quite 
likely that this was the beginning of [Veteran's] hearing loss 
and tinnitus."

By letter dated June 2008, the VA arranged for the Veteran to 
undergo a VA examination (scheduled for July 3, 2008) in order to 
obtain a medical nexus opinion.  The Veteran failed to report to 
the examination, and instead, submitted a Statement in Support of 
Claim stating that he submitted complete and adequate evidence 
supporting his claims for bilateral hearing loss and tinnitus.

By letter dated August 2008, the VA once again arranged for the 
Veteran to undergo a VA examination (scheduled for August 16, 
2008) in order to obtain a medical nexus opinion.  The Veteran 
again failed to report to the examination, and again, submitted 
an additional Statement in Support of Claim along with a copy of 
Dr. C.F.'s April 2008 private medical report indicating that the 
Veteran has submitted sufficient and adequate information for the 
VA to rate his claims for bilateral hearing loss and tinnitus.

Based on the foregoing, the VA had no alternative but to decide 
the claim on the basis of the medical evidence already of record.  
Accordingly, in September 2008, a VA examiner reviewed the 
Veteran's entire claim file, which included his service treatment 
records, and concluded that it is less likely as not the reported 
bilateral hearing loss and tinnitus were due to military noise 
exposure or incurred during service.  In making this conclusion, 
the VA examiner referred to the Veteran's service records, which 
indicated the absence of any hearing loss at pre-induction and 
separation from service.  The VA examiner also noted that the 
presence of normal hearing sensitivity at separation from the 
service strongly suggests any reported tinnitus is less likely to 
be from noise exposure in service and more likely from his post-
service noise exposure or health conditions.

Analysis

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not given to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

As stated above, in order to establish service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical or lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
or competent lay evidence of a nexus between the claimed in-
service disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on 
the April 2008 audiogram results, that the Veteran has a current 
diagnosis of bilateral hearing loss and tinnitus within VA 
standards, thus meeting the first element necessary to establish 
service connection.

With respect to the second required element, namely, the 
existence of an in-service incurrence of a disease or injury, the 
Board notes the service treatment records fail to indicate that 
the Veteran suffered any acoustic trauma or received any 
treatment or had any complaints regarding his hearing while in 
service.  The Board further notes that there is reason to doubt 
the Veteran's credibility regarding his history of hearing loss 
and tinnitus both during and after service with respect to 
continuity of symptomatology.  The initial indication of any 
treatment for bilateral hearing loss or tinnitus in the record 
was shown in 2008, more than 30 years after the Veteran's 
separation from service.  The Board points out that the passage 
of many years between separation from active service and any 
medical complaints or documentation of a claimed disability is a 
factor that weighs heavily against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Notwithstanding the foregoing, the Veteran is competent 
to testify to his in-service exposure to noise from rifles, 
machine guns, grenades and land mines during service.  Therefore, 
the Board finds the Veteran's contentions credible and it is 
reasonable to conclude that the Veteran was exposed to noise from 
rifles, machine guns, grenades and land mines during his military 
service.

With respect to the third required element, a medical nexus 
between the current diagnosis and the in-service occurrence, the 
Board finds that a medical nexus does not exist.  While the 
Veteran has stated his belief that his exposure to rifle, machine 
gun, grenade and land mine noise during military service caused 
his bilateral hearing loss and tinnitus, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence 
is competent when a layperson is competent to identify a medical 
condition, when a layperson is reporting a contemporaneous 
medical diagnosis, or when lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional) 
(citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be 
competent to identify a condition where the condition is simple, 
like a broken leg, but not if the condition is, for example, a 
type of cancer).  The etiologies of hearing loss and tinnitus 
disabilities are not simple identifications that a layperson is 
competent to make.  Therefore, the Veteran is not competent to 
provide his opinion on the etiologies of his bilateral hearing 
loss and tinnitus disabilities.

The Board thinks it worth noting that the Veteran failed to 
cooperate with the VA's efforts to assist him in the development 
of evidence in connection with his claim by failing to report to 
two medical examinations in July and August of 2008.  The Board 
emphasizes that the duty to assist is not a one-way street, Olsen 
v. Principi, 3 Vet. App. 480, 483 (1992), and that, on these 
facts, the Board has no alternative but to decide the claim on 
the basis of medical evidence already of record.

There are two medical opinions of record, one from Dr. C.F. in 
April 2008 and one from a VA examiner in September 2008.  Greater 
weight may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the physicians 
and whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994). 

When reviewing the evidence of record, the Board is persuaded 
that the findings and opinion of the VA examiner are most 
convincing, in that the examiner reviewed the entire claims file 
and reflected a considered analysis of the pertinent criteria 
essential to determine the etiology of the Veteran's bilateral 
hearing loss and tinnitus.  The VA examiner provided a rationale 
for her findings and conclusions and her opinion was supported by 
the Veteran's service treatment records at pre-induction and 
separation.

While the medical opinion provided by Dr. C.F. in April 2008 
links the Veteran's bilateral hearing loss and tinnitus to his 
military service, it is not clear to what extent Dr. C.F. had 
access to all of the Veteran's service treatment records in 
making this determination.  Dr. C.F. stated that he had the 
opportunity to review "some" of the Veteran's service treatment 
records, but did not indicate the specific documents he used when 
making his medical determination.  Without consideration of all 
of the Veteran's service treatment records, Dr. C.F.'s opinion is 
based on a factually inaccurate history.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the United States Court of Appeals for Veterans Claims 
has held that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the Board finds that the VA examiner's September 
2008 medical opinion is more probative than Dr. C.F.'s April 2008 
medical opinion; thus the greater weight of the medical opinion 
evidence indicates that the Veteran's current bilateral hearing 
loss and tinnitus were not a result of an exposure to acoustic 
trauma during the Veteran's military service.

As such, the Board concludes that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is inapplicable, and the claims for entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. §3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a May 
2008 letter, before the adverse rating that is the subject of 
this appeal.  This letter also informed the Veteran of how 
disability ratings and effective dates are assigned, as required 
by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records and the Veteran was also afforded a VA medical 
opinion, which is likewise contained in the record.  Statements 
of the Veteran and his representatives have been associated with 
the record.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.

The Veteran failed to cooperate with the VA's efforts to assist 
him in the development of evidence in connection with his claim 
by failing to report to two VA examinations.  As such, the VA 
examiner had no alternative but to decide the claim on the basis 
of medical evidence already of record.  In light of these 
circumstances, the Board finds that the VA examiner's September 
2008 medical report is adequate for rating purposes and of 
significant probative value because the VA examiner reviewed 
pertinent service treatment records, provided a basis and 
rationale and cited to evidence in the claims file as support for 
her opinion.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


